DETAILED ACTION
This action responds to Application number 17/036275, filed 09/20/2020, and to the preliminary amendment dated 01/20/2021.
At this point, claims 1-32 have been cancelled.  New claims 33-60 have been added, and are presented for examination.
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 33-34, 36-43, 46-51, and 53-60 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 7-14, 26-29, 32, 1, 1, 7-9, 1, 11-12, and 10 of U.S. Patent No. 10802723, respectively.  Although the claims at issue are not identical, they are not patentably distinct from each other, as shown below:

Claim
Instant application
Patent 10802723
33
A circuit, comprising:
A circuit, comprising (claim 1)

a logic core in an integrated circuit;
a first logic core including on-die memory implemented on a programmable logic device; (claim 1)

a memory control circuit configured to control a flow of memory information between the logic core and a memory that is external to the integrated circuit; and
a memory controller coupled to the first logic core and the interface bus, wherein the interface bus is configured to receive memory traffic from an off-die memory and the first logic core; and (claim 1)

buffer logic to couple the memory to the logic core, wherein the buffer logic is further configured to execute operations that comprise at least 


wherein the buffer logic resides separately from and external to the logic core.
wherein the buffer logic resides separately from and external to the first logic core (claim 1).
34.
The circuit of claim 33 further comprising: an interface bus configured to manage traffic between the memory and the logic core.
The circuit of claim 1, wherein the interface bus is configured to manage traffic between the off-die memory and the first logic core (claim 2).
36.
The circuit of claim 33, wherein the operations are exclusively executed in the buffer logic.
The circuit of claim 1, wherein the predetermined number of fast path memory operations are exclusively executed in the buffer logic (claim 7).
37.
The circuit of claim 33, wherein the memory exclusively stores information for the operations.
The circuit of claim 1, wherein the off-die memory exclusively stores information for the fast-path memory operations (claim 8).

The circuit of claim 37, wherein an on-die memory in the integrate circuit stores results of the operations.
The circuit of claim 8, wherein the on-die memory stores results of the fast-path memory operations (claim 9).
39.
The circuit of claim 33, further comprising: an interposer that couples the logic core to the memory using a plurality of through-silicon vias.
The circuit of claim 1, further comprising an interposer that couples the first logic core to the first off-die memory using a plurality of through-silicon vias (claim 10).
40.
The circuit of claim 33, wherein the circuit is implemented in a 2.5-dimensional package.
The circuit of claim 1, wherein the circuit is implemented in a 2.5-dimensional package (claim 11).
41.
The circuit of claim 33, wherein the circuit is implemented in a three-dimensional package.
The circuit of claim 1, wherein the circuit it implemented in a three-dimensional package (claim 12).
42.
The circuit of claim 33, wherein the through-silicon vias couple the logic core to the memory.
The circuit of claim 1, wherein the through-silicon vias couple the first logic core to the off-die memory (claim 13).
43.
The circuit of claim 33, wherein microbumps couple the logic core to the memory.
The circuit of claim 1, wherein microbumps couple the first logic core to the off-die memory (Claim 14).
46.
A method for handling operations, comprising: receiving information from a logic core implemented in an integrated circuit





executing the operations using the information received from at least one of the off-die memory or the logic core, wherein the operations comprise at least one of traffic management, expedited head and tail pointer management, error detection, error correction, pattern matching, packet processing, image processing, or deep packet inspection

wherein the operations are executed on buffer logic residing separately from and external to the logic core; and 

transmitting a first set of results of the operation to the off-die memory 




executing a predetermined number of fast-path memory operations using at least one of traffic management, expedited head and tail pointer management, automated Transmission Control Protocol (TCP)/Internet Protocol (IP) error detection, error correction, pattern matching, network layer error detection, and network layer error correction tasks (claim 26)


wherein the operations are executed on buffer logic residing separately from and external to the logic core; and (claim 26)

transmitting a first set of results of the predetermined number of fast-path memory operations to the off-die memory (claim 26).

The method of claim 46, further comprising transmitting a second set of results of the operations to the logic core.
The method of claim 26, further comprising transmitting a second set of results of the predetermined number of fast-path memory operations to the logic core (claim 27).

The method of claim 46, further comprising transplanting a second set of results of the operations to an on-die memory on the integrated circuit.
The method of claim 26, further comprising transplanting a second set of results of the predetermined number of fast-path memory operations to a first on-die memory (claim 28).
49.
The method of claim 46, further comprising managing traffic between the off-die memory and the logic core.
The method of claim 26, further comprising managing traffic between the off-die memory and the logic core (claim 29).
50.
The method of claim 46, further comprising providing an interposer configured to couple the logic core to the off-die memory.
The method of claim 26, further comprising providing an interposer configured to couple the logic core to the off-die memory (claim 32).
51
A data processing system, comprising:
A circuit, comprising (claim 1)

a logic core in an integrated circuit;
a first logic core including on-die memory implemented on a programmable logic device; (claim 1)

an interface bus that receives memory traffic from an off-die memory and the logic core
an interface bus (claim 1)
wherein the interface bus is configured to receive memory traffic from an off-die memory and the first logic core (claim 1)

buffer logic, coupled to interface bus and the off-die memory, wherein the buffer logic is configurable to execute operations that comprise at least one of packet processing, traffic management, deep packet 


wherein the buffer logic resides separately from and external to the logic core.
wherein the buffer logic resides separately from and external to the first logic core (claim 1)

a processor, wherein the circuitry operates in cooperation with the processor.
a first logic core (claim 1)
a memory controller coupled to the first logic core (claim 1)
53.
The data processing system of claim 51, wherein the interface bus includes a driver circuit and a receiver circuit.
The circuit of claim 1, wherein the interface bus includes a driver circuit and a receiver circuit (claim 1).
54.
The data processing system of claim 51, wherein the operations are exclusively executed in the buffer logic.
The circuit of claim 1, wherein the predetermined number of fast path memory operations are exclusively executed in the buffer logic (claim 7).
55.
The data processing system of claim 51, wherein the off-die memory exclusively stores information for the operations.
The circuit of claim 1, wherein the off-die memory exclusively stores information for the fast-path memory operations (claim 8).

The data processing system of claim 51, wherein an on-die memory in the integrate circuit stores results of the operations.
The circuit of claim 8, wherein the on-die memory stores results of the fast-path memory operations (claim 9).
57
The data processing system of claim 51, wherein the circuitry further comprises: a memory control circuit configured to control a flow of memory information between the logic core and the off-die memory.
a memory controller coupled to the first logic core and the interface bus, wherein the interface bus is configured to receive memory traffic from an off-die memory and the first logic core; and (claim 1)
58.
The data processing system of claim 51, wherein the circuit is implemented in a 2.5-dimensional package.
The circuit of claim 1, wherein the circuit is implemented in a 2.5-dimensional package (claim 11).
59.
The circuit of claim 33, wherein the circuit is implemented in a three-dimensional package.
The circuit of claim 1, wherein the circuit it implemented in a three-dimensional package (claim 12).
60.
The data processing system of claim 51, further comprising: an interposer that couples the logic core to the memory using a plurality of through-silicon vias.
The circuit of claim 1, further comprising an interposer that couples the first logic core to the first off-die memory using a plurality of through-silicon vias (claim 10).


Claims 35, 44-45, and 52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10802723 in view of Ong (US 2013/0212431 A1).

Re claim 35, claim 1 of Patent No. 10802723 claims the circuit of instant claim 34.  Separately, claim 4 of Patent No. 10802723 claims the subject matter of instant claim 35; however, unlike instant claim 35, claim 4 of Patent No. 10802723 directly depends on claim 1, whereas instant claim 35 depends on intermediate claim 34, which Buses are implemented as bidirectional buses which have circuitry capable of sending (driver) and receiving (receiver) (p. 9, ¶ 99).  The system bus 810/high speed interface 835 are shown as having bidirectional connections (Fig. 12).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the interface bus of claim 1 of Patent No. 10802723 to have driver and receiver circuits, because it would be applying a known technique to improve a similar device in the same way.  Patent No. 10802723 discloses an interface bus which manages memory traffic between memory and a logic core.  Ong also has an interface bus which manages memory traffic between memory and a logic core, which has been improved in a similar way to the claimed invention, to utilize hardware (driver/receiver) to transfer (send/receive) data between the components.  It would have been obvious to integrate the hardware (driver/receiver circuits) of Ong into the interface bus of Patent No. 10802723, because it would yield the predictable improvement of allowing data to be driven and received over the interface.

Re claim 44, Patent No. 10802723 discloses the 33, but does not explicitly claim that the operations are performed on the integrate circuit only by the buffer logic. 

Ong discloses that the operations are performed on the integrated circuit only by the buffer logic (p. 3, ¶ 25; 4, ¶ 38).  The operations are offloaded to the smart memory system, such that the logic on the smart memory, not the device processor (logic core) exclusively executes the operations (p. 4, ¶ 38).  Additionally, the claim language does not explicitly state that the buffer logic is actually on the IC, only that the operations are performed on the IC, and by the buffer logic; nevertheless, in the interest of furthering compact prosecution, it is noted that Ong discloses that the processor and memory can be placed on a system-in-package or system-in-module integrated circuit (p.3, ¶ 25).



Re claim 45, Patent No. 10802723 discloses the 33, but does not explicitly claim that the performance of the operation is exclusively designated on the integrated circuit to the buffer logic.

Ong discloses the method of claim 33, and further discloses that performance is exclusively designated on the integrated circuit to the buffer logic (p. 3, ¶ 25; p. 4, ¶ 38).  The operations are offloaded to the smart memory system, such that the logic on the smart memory, not the device processor (logic core) exclusively executes the operations (p. 4, ¶ 38).  In one embodiment, the processor, memory, and system module are all integrated onto a SiP or SiM integrated circuit (p. 3, ¶ 25).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Patent No. 10802723 and Ong, for the reasons noted in claim 44 above.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 33-37, 44-46, 49, 51-55, and 57 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ong (US 2013/0212431 A1).
	
Re claim 33, Ong discloses the following:
A circuit, comprising: a logic core in an integrated circuit (p. 3, ¶ 25; p. 4, ¶ 32).  The device processor is a logic core (p. 4, ¶ 32).  The processor (logic core) can be part of an integrated circuit (p. 3, ¶ 25)
a memory control circuit configured to control a flow of memory information between the logic core and a memory that is external to the integrated circuit; and (Fig. 12; p. 10, ¶ 127).  The smart memory controller (memory control circuit) is between the memory (emerging memory 815) and the processors 840 (logic core) (Fig. 12).  The smart memory controller handles the flow of data between the smart memory (memory) and the logic devices (logic core) (p. 10, ¶ 127).
buffer logic configured to couple the memory to the logic core  (p. 10, ¶ 131 to p. 11, ¶ 133)  The smart memory controller can include additional processors (buffer logic) coupled to the smart memory (memory) and connected to the logic (logic core).  They are logic that buffers memory transfers into the memory, so they are “buffer logic”;
wherein the buffer logic is further configured to execute operations that comprise at least one of packet processing, traffic management, deep packet inspection, expedited head and tail pointer management, video processing and analysis, error detection, error correction, or pattern matching (p. 4, ¶ 38-39).  The smart memory processors (buffer logic) can handle write error masking and error correction (error detection/correction);
wherein the buffer logic resides separately from and external to the logic core (Fig. 12).  The smart memory controller, and the processors therein (buffer logic), reside separately from, and external to, the logic 830/processor 840 (logic core).

Ong discloses all of the limitations of the claimed invention; however, it is not clear whether the specific functionality and structure of the claimed invention are all described in a single embodiment.  Nonetheless, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to combine the various embodiments of Ong to yield the particular structure of the claimed invention, as the choice of which elements from which embodiment to incorporate into a solution would be obvious to try.  The choice of whether to make the various components internal or external relative to one another would be selecting from a finite number of identified, predictable solutions (components can be integrated together or separate) to yield predictable results (components connected to each other can communicate whether they are integrated together or external to one another).  Similarly, it would have been obvious to make the components integral/separable (MPEP § 2144.04(V)(B-C)).  Furthermore, Ong discloses that the inventive concept is not limited to the specific embodiments described in detail, and that one of ordinary skill in the art would readily understand that the inventive concept could be applied to other aspects and embodiments (p. 13, ¶ 161).

Re claim 34, Ong discloses the circuit of claim 33, and further discloses an interface bus configured to manage traffic between the memory and the logic core (Fig. 12, high speed interface 825, system bus 810; p. 10, ¶ 126-127).  The memory and logic 830 (logic core) are connected over the high speed interface 825 and system bus 810 (interface bus), which manages traffic between them.

Buses are implemented as bidirectional buses which have circuitry capable of sending (driver) and receiving (receiver) (p. 9, ¶ 99).  The system bus 810/high speed interface 835 are shown as having bidirectional connections (Fig. 12).

Re claim 36, Ong discloses the circuit of claim 33, and further discloses that the operations are exclusively executed in the buffer logic (p. 4, ¶ 38).  The operations are offloaded to the smart memory system, such that the logic on the smart memory, not the device processor (logic core) exclusively executes the operations.

Re claim 37, Ong discloses the circuit of claim 33, and further discloses that the memory exclusively stores information for the operations (p. 4, ¶ 38-39).  The memory on the smart memory system (memory) exclusively stores the operational data for the offloaded operations.

Re claim 44, Ong discloses the circuit of claim 33, and further discloses that the operations are performed on the integrated circuit only by the buffer logic (p. 3, ¶ 25; 4, ¶ 38).  The operations are offloaded to the smart memory system, such that the logic on the smart memory, not the device processor (logic core) exclusively executes the operations (p. 4, ¶ 38).  Additionally, the claim language does not explicitly state that the buffer logic is actually on the IC, only that the operations are performed on the IC, and by the buffer logic; nevertheless, in the interest of furthering compact prosecution, it is noted that Ong discloses that the processor and memory can be placed on a system-in-package or system-in-module integrated circuit (p.3, ¶ 25).

Re claim 45, Ong discloses the circuit of claim 33, and further discloses that performance is exclusively designated on the integrated circuit to the buffer logic (p. 3, ¶ 25; p. 4, ¶ 38).  The operations are offloaded to the smart memory system, such that the logic on the smart memory, not the device processor (logic core) exclusively executes the operations (p. 4, ¶ 38).  In one embodiment, the processor, memory, and system module are all integrated onto a SiP or SiM integrated circuit (p. 3, ¶ 25).

Re claim 46, Ong discloses the following:
A method for handling operations, comprising: receiving information from a logic core implemented in an integrated circuit (p. 3, ¶ 25; p. 4, ¶ 32).  The device processor is a logic core (p. 4, ¶ 32).  The processor (logic core) can be part of an integrated circuit (p. 3, ¶ 25), and can offload tasks to the memory (which receives information (p. 4, ¶ 32);
receiving information from an off-die memory external to the integrated circuit (Fig. 12; p. 10, ¶ 127).  The smart memory controller (memory control circuit) is between the memory (emerging memory 815) and the processors 840 (logic core) (Fig. 12).  The smart memory controller handles the flow of data between the smart memory (memory) and the logic devices (logic core) (p. 10, ¶ 127);
executing the operations using the information received from at least one of the off-die memory or the logic core, wherein the operations comprise at least one of traffic management, expedited head and tail pointer management, error detection, error correction, pattern matching, packet processing, image processing, or deep packet inspection (p. 4, ¶ 38-39; p. 10, ¶ 131 to p. 11, ¶ 133).  The smart memory processors (buffer logic) can handle write error masking and error correction (error detection/correction);
wherein the operations are executed on buffer logic residing separately from and external to the logic core; and (Fig. 12).  The smart memory controller, and the processors therein (buffer logic), reside separately from, and external to, the logic 830/processor 840 (logic core);
transmitting a first set of results of the operation to the off-die memory (p. 4, ¶ 32).  The results of the complex computations (operations) are stored in off-die memory.



Re claim 49, Ong discloses the method of claim 46, and further discloses an managing traffic between the off-die memory and the logic core (Fig. 12, high speed interface 825, system bus 810; p. 10, ¶ 126-127).  The memory and logic 830 (logic core) are connected over the high speed interface 825 and system bus 810 (interface bus), which manages traffic between them.

Re claim 51, Ong discloses the following:
A data processing system, comprising:a logic core in an integrated circuit (p. 3, ¶ 25; p. 4, ¶ 32).  The device processor is a logic core (p. 4, ¶ 32).  The processor (logic core) can be part of an integrated circuit (p. 3, ¶ 25)
an interface bus configured to manage traffic between the memory and the logic core (Fig. 12, high speed interface 825, system bus 810; p. 10, ¶ 126-127).  The memory and logic 830 (logic core) are connected over the high speed interface 825 and system bus 810 (interface bus), which manages traffic between them;
buffer logic coupled to the interface bus and the off-die memory  (p. 10, ¶ 131 to p. 11, ¶ 133)  The smart memory controller can include additional processors (buffer logic) coupled to the smart memory (off-die memory) and connected to the interface.  They are logic that buffers memory transfers into the memory, so they are “buffer logic”;
wherein the buffer logic is further configured to execute operations that comprise at least one of packet processing, traffic management, deep packet inspection, expedited head and tail pointer management, error detection, error correction, pattern matching, or image processing (p. 4, ¶ 38-39).  The smart memory processors (buffer logic) can handle write error masking and error correction (error detection/correction);
wherein the buffer logic resides external to the logic core; and (Fig. 12).  The smart memory controller, and the processors therein (buffer logic), reside separately from, and external to, the logic 830/processor 840 (logic core);
a processor, wherein the circuitry operates in cooperation with the processor (Fig. 12, processors 840).  The processors cooperate with the smart memory (circuitry).

Ong discloses all of the limitations of the claimed invention; however, it is not clear whether the specific functionality and structure of the claimed invention are all described in a single embodiment.  Nonetheless, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to combine the various embodiments of Ong to yield the particular structure of the claimed invention, as the choice of which elements from which embodiment to incorporate into a solution would be obvious to try.  The choice of whether to make the various components internal or external relative to one another would be selecting from a finite number of identified, predictable solutions (components can be integrated together or separate) to yield predictable results (components connected to each other 

	Re claim 52, Ong discloses the data processing system of claim 51, and further discloses that the buffer logic resides in the off-die memory (Fig. 12; p. 4, ¶ 32).  The smart memory processors (buffer logic) resides in the smart memory controller in  the smart memory (off-die memory).

Re claim 53, Ong discloses the system of claim 51, and further discloses that the interface bus includes a driver circuit and a receiver circuit (Fig. 12; p. 9, ¶ 99).  Buses are implemented as bidirectional buses which have circuitry capable of sending (driver) and receiving (receiver) (p. 9, ¶ 99).  The system bus 810/high speed interface 835 are shown as having bidirectional connections (Fig. 12).

Re claim 54, Ong discloses the system of claim 51, and further discloses that the operations are exclusively executed in the buffer logic (p. 4, ¶ 38).  The operations are offloaded to the smart memory system, such that the logic on the smart memory, not the device processor (logic core) exclusively executes the operations.

Re claim 55, Ong discloses the system of claim 51, and further discloses that the memory exclusively stores information for the operations (p. 4, ¶ 38-39).  The memory on the smart memory system (memory) exclusively stores the operational data for the offloaded operations.

Re claim 57, Ong discloses the system of claim 51, and further discloses that the circuitry further comprises: a memory control circuit configured to control a flow of memory information between the logic core and the off-die memory (Fig. 12; p. 10, ¶ The smart memory controller (memory control circuit) is between the memory (emerging memory 815) and the processors 840 (logic core) (Fig. 12).  The smart memory controller handles the flow of data between the smart memory (memory) and the logic devices (logic core) (p. 10, ¶ 127).
	
Claims 38, 47-48, and 56 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ong in view of Solihin et al (US 2011/0161346 A1).

Re claim 38, Ong discloses the circuit of claim 37, but does not specifically disclose storing operation results in an on-die memory for the logic core.

Solihin discloses that an on-die memory in the integrated circuit stores the results of the operation (Fig. 2, die 102; p. 1, ¶ 2).  The CPU (logic core) is part of an integrated circuit on the same die as a L1 cache (on-die memory).  The L1 cache stores a subset of data returned from a larger off-die memory (operation results).

It would have been obvious to one having ordinary skill in the art to integrate the on-die, memory of Solihin into the processor of Ong, and use it to store data returned from the memory, because it would be applying a similar technique to improve a similar device in the same way.  Ong discloses a CPU, which interacts with a memory.  Solihin also discloses a CPU, which has been improved in a similar way to the claimed invention, to utilize an on-die, same IC cache (on-die memory), which stores a subset of data from an outside memory (operation results).  It would have been obvious to integrate the cache of Solihin into the processor of Ong, because it would yield the predictable improvement of allowing for faster access to operation results.

Re claim 47, Ong discloses the method of claim 46, and further discloses the processo offloading tasks to the smart memory (p. 4, ¶ 32); while this implies that the results of said tasks will likely be returned to the processor, it is not explicitly stated whether this is the case.  Accordingly, Examiner has provided Solihin.

The results of operations for a subset of outside memory are returned to the CPU (logic core).

It would have been obvious to one having ordinary skill in the art to modify processor (logic core) of Ong to returning data from memory to the CPU, as in Solihin, because it would be applying a similar technique to improve a similar device in the same way.  Ong discloses a CPU, which interacts with a memory.  Solihin also discloses a CPU, which has been improved in a similar way to the claimed invention, to return data from operations for storage in cache (on-die memory).  It would have been obvious to integrate the cache of Solihin into the processor of Ong, because it would yield the predictable improvement of allowing for faster access to operation results by the CPU.

Re claim 48, Ong and Solihin disclose the circuit of claim 38; accordingly, they also disclose a method implemented by that circuit, as in claim 48 (See Ong, p. 1, ¶ 2).

Re claim 56, Ong and Solihin disclose the circuit of claim 38; accordingly, they also disclose a system implementing the same functionality implemented by that circuit, as in claim 56 (See Ong, p. 1, ¶ 2).

Claims 39-43, 50, and 58-60 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ong in view of Clive Maxfield, 2D vs. 2.5D vs. 3D ICs 101 (April 2012, available at http://www.eetimes.com/document.asp?doc_id=1279540, last accessed 12/01/2014) [hereinafter “Maxfield”].

Re claim 39, Ong discloses the circuit of claim 33, but does not specifically disclose using an interposer or through-silicon vias.

Maxfield discloses an interposer that couples the logic core to the off-die memory using a plurality of through-silicon vias (section “2.5D Integrated Circuits”).  Multiple dice, including CPUs and memory dice, can be connected using an interposer, which uses through-silicon vias.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to connect the processor core and memory of Ong using an interposer, as in Maxfield, because it would be applying a known technique to improve a similar device in the same way.  Ong discloses a processor (logic core) which is connected to off-die memory.  Maxfield also discloses a processor connected to off-die memory, which has been improved in a similar way to the claimed invention, to connect the processor and memory using an interposer with through-silicon vias.  It would have been obvious to integrate the interposer/through silicon vias of Maxfield to connect the processor and memory of Ong, because it would yield the predictable improvement of yielding a 2.5D package, which holds more logic than a 1D package of similar size.

Re claim 40 Ong discloses the circuit of claim 33, but does not specifically disclose a 2.5 dimensional package.

Maxfield discloses that the circuit is implemented as a 2.5 dimensional package (section “2.5D Integrated Circuits”).

It would have been obvious to one having ordinary skill in the art at the time the invention was made to connect the processor core and memory of Ong using an interposer, as in Maxfield, because it would be applying a known technique to improve a similar device in the same way.  Ong discloses a processor (logic core) which is connected to off-die memory.  Maxfield also discloses a processor connected to off-die memory, which has been improved in a similar way to the claimed invention, to create a 2.5D package.  It would have been obvious modify the circuit of Ong to create a 2.5D package as in Maxfield, because it would yield the predictable improvement of holding more logic than a 1D package of similar size.



Maxfield discloses that the circuit is implemented as a three-dimensional package (section “3D Integrated Circuits”).

It would have been obvious to one having ordinary skill in the art at the time the invention was made to connect the processor core and memory of Ong using an interposer, as in Maxfield, because it would be applying a known technique to improve a similar device in the same way.  Ong discloses a processor (logic core) which is connected to off-die memory.  Maxfield also discloses a processor connected to off-die memory, which has been improved in a similar way to the claimed invention, to create a 3D package.  It would have been obvious modify the circuit of Ong to create a 3D package as in Maxfield, because it would yield the predictable improvement of holding more logic than a 1D package of similar size.

Re claim 42, Ong discloses the circuit of claim 33, but does not specifically disclose through-silicon vias.

Maxfield discloses that through-silicon vias couple the logic core to the memory (section “2.5D Integrated Circuits”).  The dies, which can be logic cores or memory, are coupled using through-silicon vias.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine Ong and Maxfield, for the reasons noted in claim 39 above.

Re claim 43, Ong discloses the circuit of claim 33, but does not specifically disclose microbumps.

The components are connected using flip chip bumps and package bumps (microbumps).

It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine Ong and Maxfield, for the reasons noted in claim 39 above.

Re claim 50, Ong discloses the method of claim 46, but does not specifically disclose using an interposer or through-silicon vias.

Maxfield discloses providing an interposer configured to couple the logic core to the off-die memory (section “2.5D Integrated Circuits”).  Multiple dice, including CPUs and memory dice (off-die memory), can be connected using an interposer, which uses through-silicon vias.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine Ong and Maxfield, for the reasons noted in claim 39 above.

Re claims 58-60, Ong and Maxfield disclose the circuits of claims 40-41 and 39, respectively; accordingly, they also disclose systems implementing the same functionality implemented by those circuits, as in claims 58-60, respectively (See Ong, p. 1, ¶ 2)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG S GOLDSCHMIDT whose telephone number is (571)270-3489. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 5712707519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG S GOLDSCHMIDT/Primary Examiner, Art Unit 2132